IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40202
                         Summary Calendar



HARRIS GENE HALE,

                                         Plaintiff-Appellant,

versus

CHRISTOPHER CLAYTON, ETC.; ET AL.,

                                         Defendants,

CHRISTOPHER CLAYTON, Officer, Longview Police Department
Individually and in official capacity;
RILEY TAYLOR, Detective, Longview Police Department
Individually and in official capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-343
                       --------------------


                        September 30, 1999

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Harris Gene Hale, TDJC #322484, appeals the dismissal with

prejudice of his civil rights suit alleging false arrest and

malicious prosecution filed pursuant to 42 U.S.C. § 1983.   Hale

argues that the district court erred in dismissing his false


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40202
                                -2-

arrest claim because he was arrested without a warrant and the

grand jury indictment did not act as an independent intermediary

breaking the causal chain and insulating the defendants from

liability.   Hale also argues that his malicious prosecution claim

should not have been dismissed because the defendants acted

without probable cause.   Hale has not briefed the issues of

whether the district court properly dismissed the prosecutor and

judge or whether the district court properly dismissed his

unreasonable search claim, and those claims are deemed waived.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The district court properly dismissed Hale’s false arrest

claim because the decision of the grand jury to indict him broke

the chain of causation.   See Taylor v. Gregg, 36 F.3d 453, 456

(5th Cir. 1994).

     The district court erred in dismissing Hale’s malicious

prosecution claim against Detective Riley Taylor and Officer

Christopher Clayton because Hale sufficiently alleged his claim.

See Taylor, 36 F.3d at 455.   The district court’s reliance on the

grand jury indictment alone was insufficient to insulate state

actors from an action for malicious prosecution.   See Hand v.

Gary, 838 F.2d 1420, 1426 (5th Cir. 1988).

     Accordingly, the district court’s dismissal of the action is

AFFIRMED, with the exception that the district court’s dismissal

of the malicious prosecution claim against Taylor and Clayton is

VACATED, and the case is REMANDED.

     AFFIRMED IN PART, VACATED IN PART, and REMANDED.